



AMENDMENT NO. 1 TO
CONSULTING AGREEMENT
THIS AMENDMENT NO. 1 TO CONSULTING AGREEMENT (this “Amendment”), dated as of
June 17, 2018, is entered into by and among Tribune Publishing Company, LLC, a
Delaware limited liability company (the “Company”), and Merrick Ventures LLC, a
Delaware limited liability company (the “Advisor”), and solely for purposes of
Sections 1, 2 and 4-6, Michael W. Ferro, Jr. (“Ferro”), Merrick Media, LLC, a
Delaware limited liability company (“Merrick Media”), and tronc, Inc., a
Delaware corporation (the “tronc”).
RECITALS
WHEREAS, on December 20, 2017, the Company, and, solely for certain sections
thereof, tronc, entered into a Consulting Agreement (the “Consulting Agreement”)
with the Advisor and, solely for certain sections thereof, Ferro and Merrick
Media; and
WHEREAS, each of the parties hereto desires to enter into this Amendment to (i)
terminate the Company’s ongoing engagement of the Advisor as a consultant, (ii)
grant the Company the right to engage the Advisor as a consultant from time to
time in its sole and absolute discretion without further compensation, (iii)
continue the non-competition obligations of the Advisor and Ferro and (iv)
terminate certain terms of the Consulting Agreement, all as set forth in this
Amendment.
NOW, THEREFORE, in consideration of the foregoing, and of the agreements
contained herein, the parties hereto hereby agree as follows:
Section 1.    Amendments. The following amendments to the Consulting Agreement
shall be effective as of 11:59 p.m. Central Time on June 17, 2018 (the
“Effective Time”):
(a)
Section 1 (Engagement) is amended and restated in its entirety to read as
follows:

1. Engagement. The Company hereby may from time to time in its sole and absolute
discretion engage the Advisor as an independent consultant on a non-exclusive
basis to provide management expertise and technical services and the Advisor
hereby accepts any such engagement without any further compensation. If so
engaged, the Advisor shall provide services that include but are not limited to
investment relations, strategic planning, capital planning, growth initiatives,
management development, customer and vendor relationships, other operational
matters and various business relationship introductions. If so engaged, the
Company acknowledges and agrees that it has an obligation to ensure that its
resources will be available to provide assistance to the Advisor with respect to
the services provided hereunder. Any services provided hereunder are provided on
a non-exclusive basis and shall be undertaken by the Advisor at the direction of
the Chief Executive Officer of the Company. The Company will indemnify the
Advisor if the Company requests the Advisor to meet with any third parties.
(b)
Section 17 is amended by replacing “the” with “any” in the first sentence so
that is reads as follows:

The Company acknowledges and agrees that in performing any services requested
pursuant to this Agreement the Advisor will be highly dependent on information
provided by the Company.





--------------------------------------------------------------------------------





(c)
Section 18 is amended by inserting “, if engaged by the Company pursuant to this
Agreement,” in the second sentence so that it reads as follows:

Advisor, if engaged by the Company pursuant to this Agreement, shall be an
independent contractor and shall have no authority to hold itself out as an
agent of the Company.
Section 2.    Terminations. The following terms of the Consulting Agreement are
hereby deleted in their entirety from the Consulting Agreement, with no further
force or effect as of the Effective Time:
(a) the second and third sentences of Section 2.1;
(b) Section 3.1; and
(c) the first sentence of Section 8.
Section 3.    Payment. Within one business day of the Effective Time or as soon
as reasonably practicable thereafter the Company shall pay the Advisor
$7,500,000 in a wire transfer of immediately available funds, and the Advisor
hereby agrees that such payment represents payment in full of all outstanding
compensatory fees owed by the Company to the Advisor under section 3.1 of, and
that no further payments are due under, the Consulting Agreement, including with
respect to any further engagement of the Advisor by the Company pursuant to the
terms thereof.
Section 4.    Notices.
(a)
The address for notices to the Company and tronc set forth in the Consulting
Agreement is amended as follows:

Chief Executive Officer
tronc, Inc.
160 N. Stetson Avenue
Chicago, IL 60601
(b)
The address for notices to the Advisor, Ferro and Merrick Media set forth in the
Consulting Agreement is as follows:

Chairman
Merrick Ventures LLC
875 N. Michigan Avenue, Suite 3230
Chicago, IL 60611


Section 5.    Miscellaneous. Except as expressly set forth in this Amendment,
all terms of the Consulting Agreement shall remain in full force and effect
through December 31, 2020, and all terms of the Consulting Agreement, as amended
hereby, shall apply to this Amendment as if this Amendment was part of the
Consulting Agreement.
[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.
    
COMPANY:


TRIBUNE PUBLISHING COMPANY, LLC


By: /s/ Justin C. Dearborn
Name:    Justin C. Dearborn        
Title:    Chief Executive Officer


ADVISOR:


MERRICK VENTURES, LLC


By: /s/ Michael W. Ferro, Jr.
Name:   Michael W. Ferro, Jr.        
Title:     Chairman and CEO
    
SOLELY FOR PURPOSES OF SECTIONS 1, 2 and 4-6:


FERRO:


/s/ Michael W. Ferro, Jr.
Michael W. Ferro, Jr.        
        
SOLELY FOR PURPOSES OF SECTIONS 1, 2 and 4-6:


MERRICK MEDIA, LLC


By: /s/ Michael W. Ferro, Jr.
Name:  Michael W. Ferro, Jr.        
Title:    Manager


SOLELY FOR PURPOSES OF SECTIONS 1, 2 and 4-6:


TRONC, INC.


By: /s/ Justin C. Dearborn
Name:     Justin C. Dearborn            
Title:     Chief Executive Officer







